Citation Nr: 1116276	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due posttraumatic stress disorder and alcohol abuse associated with posttraumatic stress disorder.

2.  Entitlement to service connection for coronary artery disease, to include as due to or aggravated by posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California, on behalf of the Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to service connection for a gastrointestinal disorder, to include as due posttraumatic stress disorder (PTSD) and alcohol abuse associated with PTSD will be addressed in the remand portion of the decision and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current coronary artery disease did not manifested until many years after service and is not shown by the evidence of record to be related to his active duty service, or to a service-connected disorder.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's letters, dated in September 2005, March 2006, and August 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in a January 2011 supplemental statement of the case.  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In April 2011, the Veteran's representative submitted a post-remand brief in support of the Veteran's claim.  Therein, the representative asserted that the Veteran's claims file was not made available to the December 2010 VA examiner.  In support of this assertion, the representative noted that the VA control mechanisms for claims files, a computer system known as COVERS, did not indicate that the Veteran's claims file was ever routed to the VA Medical Center where the VA examination was to be conducted.  The representative also submitted a COVERS system print out of the "History" tab of the Veteran's claims file that failed to demonstrate that the claims file was transferred.  Indeed, in the December 27, 2010 VA examination report, the examiner noted that the Veteran claims file was requested, but was not available to be reviewed contemporaneously to the examination.  Essentially, the representative contended that the December 2010 VA examination was either inadequate or the RO failed to substantially comply with the Board's remand directives because the examiner did not have the benefit of the Veteran's claims file.

Generally, veterans' claims files are sent to the VA Medical Center where a veteran is to undergo an examination.  Further, the COVERS system will normally show the location history of a veteran's claims file; however, on rare occasions it will omit a particular transfer when the claims file is returned to the VA Regional Office with jurisdiction over the claim.  Moreover, once a veteran's claims file is returned, COVERS automatically deletes the transfer in the "Transfer(s)" tab.  

In regards to the Veteran's claim herein, there was a gap in the COVERS system between September 30, 2010 and March 25, 2011, wherein no transfers were listed.  The Board finds that COVERS system omitted the transfer history of the Veteran's claims file upon its return from the VA Medical Center to the RO.  In support of this finding, a VA treatment report demonstrated that the VA examiner was provided the Veteran's claims file on December 29, 2010, two days after the examination.  Then, in January 2011, the VA examiner provided an addendum to the December 2010 opinion.  As such, although not documented in the COVERS system, the VA examiner specifically documented that he was provided the Veteran's claims file for review.

The Veteran was provided a VA examination in May 2006 and in December 2010 pursuant to his service connection claim for coronary artery disease.  In January 2011, as discussed above, an addendum to the December 2010 opinion was obtained.  The sum of the two examinations and the addendum adequately describe the Veteran's coronary artery disease and thoroughly address the salient etiological questions presented by the Veteran's claim.  As such, the Board finds that the Veteran has been provided an adequate examination for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In August 2005, the Veteran submitted the claim at issue herein, which was denied in July 2006.  In November 2006, he submitted a timely notice of disagreement.  The denial of the Veteran's claim was then continued in a September 2007 statement of the case.  The Veteran submitted a letter in September 2007 that was accepted by the RO as a claim to reopen the issue of entitlement to service connection for coronary artery disease.  The RO then continued the denial of the Veteran's claim in a December 2008 statement of the case, wherein the Veteran's claim was captioned as one to reopen the issue.  In April 2010, the Board found that the Veteran's September 2007 submission was a timely substantive appeal and that the RO errantly captioned and evaluated the Veteran's claim as one to reopen the issue.  As such, the Board remanded the claim in order for the RO to adjudicate it as a claim of entitlement to service connection for coronary artery disease, to include as due to PTSD.  The Board specifically instructed the RO to address whether the Veteran's coronary artery disease was aggravated by his service-connected PTSD.  The Veteran's claim was readjudicated in a July 2010 supplemental statement of the case and then remitted to the Board for further appellate review.  In September 2010, the Board found that RO failed to consider whether the Veteran's coronary artery disease was aggravated by his service-connected PTSD and, thus, remanded the claim for compliance with the April 2010 directives.  While in remand status, the RO determined that the evidence of record was insufficient to adjudicate whether the Veteran's coronary artery disease was aggravated by his service-connected PTSD.  Consequently, the RO afforded the Veteran a VA examination in December 2010.  Because the VA examiner's December 2010 opinion was insufficient, the RO obtained a supplemental opinion in January 2011.  The RO then readjudicated the Veteran's claim, to include on the basis of aggravation.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the April and September 2010 remand directives.  As such, a remand for curative action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from September 1943 to February 1946.  The Veteran is seeking entitlement to service connection for coronary artery disease, to include as due to or aggravated by his service-connected PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's service treatment records did not demonstrate complaints of or treatment for coronary artery disease or symptoms thereof.

A hospital discharge summary, dated on October 1, 1947, demonstrated that the Veteran was admitted to the VA hospital in Muskogee, Oklahoma, on September 10, 1947, for the treatment of a possible peptic ulcer.  A chest x-ray revealed a calcified primary complex in the right lung field that was deemed to be of no immediate clinical significance.  The lungs were otherwise normal.  The cardiovascular shadow, the diaphragm, and costophrenic angles also appeared normal.  The impression was hyperacidity.  Further, it was suggested that there was a "psychic reason" for some of the Veteran's "trouble."  Ultimately, the Veteran voluntarily discontinued treatment at the hospital due to "pressing financial conditions."  

In March 1977, M.S.G., M.D., reviewed the relevant treatment records and opined that the Veteran's "work activities" over a period of years aggravated and accelerated his coronary disease and contributed to the need for a triple bypass surgery in July 1976.  Dr. M.S.G. further concluded that, although the Veteran experienced symptoms associated with a hiatal hernia, his complaints on a specific date were cardiac in nature, due to the "underlying work-aggravated coronary arteriosclerosis."

In March 1980, the Veteran underwent a complete internal medical evaluation, conducted by A.M., M.D.  According to the resulting report, the Veteran served as a police officer for 22 years and 4 months following his active service discharge.  He retired on June 7, 1977.  During his service as a police officer, the Veteran described occasions wherein he experienced difficulty breathing and shortness of breath.  Annual physical examinations and electrocardiograms were, however, consistently normal.  In April 1976, the Veteran complained of "anginal pains" and pain upon exertion.  He was eventually admitted to the hospital to undergo triple bypass surgery in July 1976.  The diagnosis was coronary artery disease, which Dr. A.M. attributed to the Veteran's age; sex; metabolic, genetic, and hereditary effects; and lipid abnormality.  Because the Veteran continued to have elevated cholesterol and triglycerides, the doctor expected the Veteran to further develop arteriosclerosis if he did not start a proper diet, exercise, and possibly medication to control his lipids.  Dr. A.M. then stated that the Veteran's lipid levels were a "major factor" in the development of his arteriosclerosis, but "certainly the emotional stress of police officers...is a strong contributing factor."  The examiner went on to state that "[t]here is little question...that the stress of [the Veteran's] occupation played a role in his ultimate disability and need for cardiac surgery, and his present disability."

In a November 2005 letter, P.A.G., M.D., stated that he had treated the Veteran since 1993.  After his military service, Dr. P.A.G. stated that the Veteran developed hyperlipidemia and had a triple vessel coronary artery bypass grafting procedure in 1976.  The Veteran then experienced an acute myocardial infarction in 1993.  In Dr. P.A.G.'s opinion, the Veteran's coronary artery disease was related to his "military combat," stating that "[t]his activity played a role in causing his high anxiety state which we understand leads to the development of coronary artery disease."

In October 2005, the Veteran underwent a VA examination to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  During the examination the Veteran reported that he went "wild" upon his active duty discharge.  The examiner admitted great difficulty in extracting from the Veteran what exactly that meant.  The Veteran stated that he would get into physical altercations "at the drop of a hat," drank alcohol heavily, and exhibited a variety of PTSD symptoms, including nightmares and an excessive startle response.  After he got married in August 1946, the Veteran stated that such behavior and symptoms continued for 3 or 4 years.  The Veteran then stated that these symptoms waned in the 1950s, but never completely stopped.

In May 2006, the Veteran underwent a VA examination to ascertain the etiology of his coronary artery disease.  The examiner noted that the Veteran had a triple bypass surgery in July 1976 with a repeat procedure in July 1995, and that the Veteran smoked cigarettes from 1937 to 1959.  After a physical examination, the diagnosis was coronary artery disease status post triple vessel coronary artery bypass grafting in July 1976 and July 1995.  The examiner then opined:

[The Veteran] has developed coronary artery disease suffering his first event at age 51.  The risk factors associated with his coronary artery disease include his 20 years of cigarette smoking, his dyslipidemia, his gender[,] and possibly family history.  There is absolutely no compelling evidence, in contraindication to [Dr. G.S.P.'s] well written note of [November 14, 2005], that the coronary artery disease was indeed related to his 'combat activity.'  The [V]eteran's service connection [claim] for coronary disease is not grounded on the supposition that is likely related to post traumatic stress disorder.  The [V]eteran's coronary artery disease is most likely caused by his years of dyslipidemia, cigarette smoking[,] and generalized arteriosclerosis.

In December 2010, the Veteran underwent a VA examination to determine whether the Veteran's coronary artery disease was related to his military service or if such was aggravated by his service-connected PTSD.  After reviewing the Veteran's relevant medical history and treatment reports, and after conducting a thorough physical examination, the diagnosis was coronary artery disease, status post coronary artery bypass grafts, with no residual angina.

In the January 2011 addendum, the VA examiner opined, citing to medical studies, as follows:

I conclude, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature [that] the Veteran's coronary artery disease is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including alleged PTSD and is at least as likely as not permanently aggravated or a result of tobacco abuse and was not caused by and/or worsened by an already service-connected disability.

...

There is a well[-]established association between tobacco smoking and [coronary artery disease].

In support of this opinion, the examiner noted that the Veteran reported four "pack years" of smoking before entering active duty service, seven and a half "pack years" of smoking inservice, and six "pack years" of smoking after his active duty discharge.

There are three medical opinions of record that specifically address whether the Veteran's coronary artery disease is related to his service-connected PTSD, to include on the basis of aggravation: Dr. P.A.G.'s November 2005 letter; the May 2006 VA examiner's opinion; and the December 2010 VA examiner's opinion, with January 2011 addendum.

In the November 2005 letter, Dr. P.A.G. opined that the Veteran's coronary artery disease was related to his "military combat," stating that "[t]his activity played a role in causing his high anxiety state which we understand leads to the development of coronary artery disease."  Dr. P.A.G. did not provide a rationale for this opinion, nor did he cite any medical literature in support of his conclusion.  Further, the doctor did not address the Veteran's risk factors for developing coronary artery disease, including smoking, dyslipidemia, sex, and family history.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board assigns little probative value to Dr. P.A.G.'s November 2005 letter.

The May 2006 VA examiner reviewed the Veteran's claims file, including documents demonstrating the Veteran's participation in combat operations during World War II, and concluded that the Veteran's coronary artery disease is "most likely" caused by his years of dyslipidemia, cigarette smoking, and arteriosclerosis.  Given that service-connected had not yet been granted for the Veteran's PTSD, the examiner did not address the effects of such on the Veteran's coronary artery disease.  As such, the examiner's opinion is incomplete.

The December 2010 VA examiner, via the January 2011 addendum, opined that the Veteran's coronary artery disease was "less likely as not" incurred in or aggravated by his active duty service or a service-connected disorder.  Further, citing to medical literature, the VA examiner opined that the Veteran's coronary artery disease was "at least as likely as not permanently aggravated or a result of tobacco abuse."  The examiner performed a thorough examination, reviewed the Veteran's claims file, addressed the Veteran's smoking history, and referenced medical literature in support of the opinion.  Accordingly, the Board finds that the December 2010 VA examiner's opinion is the most probative opinion of record concerning the etiology of the Veteran's coronary artery disease, and the most probative opinion of record regarding the aggravation thereof due to the Veteran's service-connected PTSD.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1999); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

The Veteran and his grandson asserted that Dr. P.A.G.'s opinion should be favored by VA over the VA examiners' opinions given that the doctor treated the Veteran over long period of time and had impeccable qualifications.  However, the United States Court of Appeals for Veterans Claims expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett, 11 Vet. App. at 424-25; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (holding that, "Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").

During the pendency of this appeal, the Veteran did not assert nor did the evidence of record support finding that his current coronary artery disease manifested to a compensable degree within one year of active service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, he did not contend nor did the evidence support finding that he continuously experienced lay observable symptoms of coronary artery disease since his active service discharge.  38 C.F.R. § 3.303(b).  The evidence of record demonstrated that the Veteran's coronary artery disease had its onset in April 1976.  This more than 29-year gap following his active service discharge without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current coronary artery disease is related to his military service, or was due to or aggravated by a service-connected disability, the Board finds that as a layperson his statements are not competent evidence on the etiology or aggravation of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions concerning aggravation.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology or aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

While Dr. P.A.G.'s letter served as competent and probative evidence in favor of the Veteran's claim, the Board finds the December 2010 VA examiner's opinion more instructive as to the salient etiological issues presented by the Veteran's claim at issue herein.  Consequently, the preponderance of the evidence is against the claim of entitlement to service connection for coronary artery disease, to include as due to or aggravated by service-connected PTSD.  Thus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for coronary artery disease is not warranted.


ORDER

Service connection for coronary artery disease, to include as due to or aggravated by PTSD, is denied.


REMAND

In September 2010, the Board remanded the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include as due to PTSD and alcohol abuse associated with PTSD.  The Board directed the RO to afford the Veteran a VA examination wherein the examiner was asked to determine the presence of a gastrointestinal disorder and, if present, the severity and etiology thereof.

On December 27, 2010, the Veteran underwent a VA examination to ascertain the presence of a gastrointestinal disorder and, if present, the severity and etiology thereof.  Ultimately, the examiner rendered a diagnosis of "[gastroesophageal reflux disease]/hiatal hernia."  The examiner then provided a convoluted etiological opinion that failed to address whether any of the Veteran's current prescription medications caused or aggravated his gastroesophageal reflux disease or hiatal hernia.  Further, the examiner separated nonservice-connected alcohol use from the Veteran's alcohol abuse associated with PTSD, without explanation as to the distinction.  Moreover, the examiner did not provide a rationale for any of the opinions rendered.  Stefl, 21 Vet. App. at 124.  As such, the Board finds that the December 2010 VA examination is not adequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr, 21Vet. App. at 311.  As such, a remand is warranted in order for the RO to schedule the Veteran for an additional VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to determine the presence of a gastrointestinal disorder and, if any present, the severity and etiology thereof.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims file must be made available to and reviewed by the examiner prior to rendering an opinion.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the Veteran's service treatment records and post-service treatment records, the examiner must render an opinion as to whether any currently diagnosed gastrointestinal disorder is: (1) related to the Veteran's active military service; (2) due to or aggravated by the Veteran's service-connected PTSD, to include alcohol abuse; and (3) due to or aggravated by any medications prescribed pursuant to a service-connected disability.  A complete rationale for any opinion expressed must be included in the examination report.  If the examiner cannot render an etiological opinion without resorting to mere speculation, the examiner must explain in detail as to why speculation is required.  The report prepared must be typed.

2.   The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


